DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated October 19, 2020. Applicant amended claims 1, 2, and 6-11. Applicant added new claims 12-15. Claims 1-15 are pending.
Applicant's arguments with respect to claims 1-11 have been considered and are persuasive as previously discussed during the interview conducted on October 6, 2020. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103(a) as discussed below in view of the new grounds of rejection over Murata et al. (U.S. Publication 2007/0230075) as necessitated by the amendment. 

Specification
Applicant has amended the Specification and the objection is withdrawn.

Claim Rejections - 35 USC § 112(b)
Applicant has amended Claim 6 and the rejection under 35 U.S.C. 112(b) is withdrawn.

CLAIM INTERPRETATION

The claims no longer recite “lens” or “circular lens” and therefore are no longer being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant has amended the claim sand the previous rejection under 35 U.S.C. 102(a)(1) is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. Publication 2016/0213239, hereinafter “Fujii”) and in further views of Murata et al. (U.S. Publication 2007/0230075, now U.S. Issued Patent 8,194,380, hereinafter “Murata”).
As to Claim 1, Fujii discloses an endoscope (10) in [0031] and Fig. 1 comprising:
an insertion portion (11) in [0033] that has a tip portion (14) in [0033] to be inserted into an examination target “site” in [0006] from a tip side (distal end tip thereof as shown in Fig. 1) of the tip portion;
a lens (51) in [0033] and (52) in [0034] that is disposed at the tip portion;
an image sensor (50) in [0033] and Figs. 1 and 4 that is disposed on an opposite side to the tip side of the tip portion with respect to the lens; and
a linear conductor (40) in [0034]-[0035] that has a tip disposed at the tip side with respect to the image sensor and has a proximal end which is extended from the tip through inside the insertion portion as shown in Figs. 1 and 4.
However, Fujii does not specifically disclose an electrically-insulative circuit. Murata teaches an endoscope in Fig. 1 with an electrically-insulative circuit “barrier circuit” in [0051] and [0059] that is in [0069] and Fig. 5 with “ground” in [0083]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the endoscope of Fujii with energy limiting circuitry as taught by Murata in order to improve safety measures (Murata, [0059]).
As to Claim 2, Fujii discloses the endoscope according to claim 1, further comprising:
a tip flange portion (23) in [0045] and Fig. 4 that is disposed on a front surface of the tip portion and has conductivity “conductivity” in [0046],
wherein a part of the lens at the tip side is supported by an internal diameter hole of the tip flange portion as shown in Fig. 4.
As to Claim 3, Fujii discloses the endoscope according to claim 2,
wherein the tip of the linear conductor and the tip flange portion are disposed so as to be separated from each other as shown in Fig. 4 being separate elements.
As to Claim 4, Fujii discloses the endoscope according to claim 2,
wherein the tip of the linear conductor and the tip flange portion are electrically connected to each other as described in [0046] wherein contact allows for heat transfer.
As to Claim 5, Fujii discloses the endoscope according to claim 3,
wherein the tip of the linear conductor and the tip flange portion are fixed to each other with an adhesive (90) in [0168] and Fig. 9.
As to Claim 6, Fujii discloses the endoscope according to claim 1,
wherein the tip of the linear conductor is disposed between (radially and longitudinally) an outer periphery of a circular lens as shown in Fig. 4 and a corner portion of the image sensor, and
wherein the circular lens is surrounded by an angular outline of the image sensor (the angular outline being arbitrarily defined in the longitudinal and radial direction extending from the image sensor)
As to Claim 7, Fujii discloses the endoscope according to claim 3,
wherein the tip of the linear conductor extends along a part of circumferential surface of the lens in a circumferential direction as shown in Fig. 4.
As to Claim 8, Fujii discloses the endoscope according to claim 3,
as shown in Fig. 4.
As to Claim 9, Fujii discloses the endoscope according to claim 1,
wherein an outer periphery of the lens is molded (fitting inside) by a mold portion (59) in [0073] and Fig. 4, and
wherein at least a portion of the tip of the linear conductor that is located radially within the mold portion is covered with the mold portion as shown in Fig. 4.
As to Claim 10, Fujii discloses the endoscope according to claim 1,
wherein an outer periphery of the lens is molded (fitting inside) by a mold portion (59) in [0073] and Fig. 4, and
wherein the tip of the linear conductor that is distal to the mold portion is disposed outside the mold portion as shown in Fig. 4.
As to Claim 11, Fujii discloses the endoscope according to claim 1, further comprising;
a protective element (59) in [0073] and Fig. 4 and (60) in [0075] that is disposed between the linear conductor, wherein the electrically-insulative circuit (proximal to “signal lines” in [0075]) is electrically insulated from the tip portion.
As to Claim 12, Fujii in view of Murata discloses the endoscope according to claim 1, wherein Murata teaches that the electrically-insulative circuit is a protected circuit that prevents an electric shock to a patient by limiting energy in [0094], [0116]-[0117], and [0138].
As to Claim 13, Fujii discloses the endoscope according to claim 3, wherein the tip of the linear conductor and the tip flange portion are disposed so as to be separated from each other by a resin “resin” in [0073], [0077], [0106], [0148], and [0176].
As to Claim 14, Fujii discloses the endoscope according to claim 11, wherein the protective element cuts off a leakage current leaking in the tip portion as described in [0073] and [0075].
As to Claim 15, Fujii in view of Murata discloses the endoscope according to claim 1, wherein the electrically-insulative circuit suppresses static electricity from the tip portion by limiting energy in [0094], [0116]-[0117], and [0138].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20190133558 is cited to show similar grounding structures at a distal end of an endoscope. The prior art should be considered to define the claims over the art of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795